[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-10645                ELEVENTH CIRCUIT
                                                          FEBRUARY 1, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                            ACTING CLERK

                 D. C. Docket No. 07-00134-CR-J-34-TEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANDRE MAURICE WALKER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 1, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:
      William Charles Fletcher and Richard Selinger, appointed counsel for Andre

Maurice Walker, have filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, the motion to withdraw is GRANTED, and Walker’s

conviction and sentence is AFFIRMED.




                                        2